DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arinaga et al. (US 7,728,452).
In regard to Claim 1:
	Arinaga discloses, in Figure 3, a hybrid power generation system, comprising: 
a generator (5) operable via a prime mover (7) and configured to generate an alternating current (AC) power (Column 4: lines 35-38); 
a first power converter (17) electrically coupled to the generator (5), wherein the first power converter comprises a direct current (DC) link (15); 
a DC power source (26) configured to be coupled to the DC-link (15); 
a second power converter (24); and 
an integration control sub-system (25) operatively coupled to the first power converter (17) and the DC power source (26), wherein the integration control sub-system comprises at least one bypass switch (25) disposed between the DC power source (26) and the DC-link (15) and configured to connect or connect the DC power source directly to the DC-link by bypassing the second power converter.
In regard to Claim 2:
	Arinaga discloses, in Figure 3, the hybrid power generation system of claim 1, wherein the generator comprises a synchronous generator, an asynchronous generator, or a doubly-fed induction generator (5; Column 4: lines 24-34).
In regard to Claim 3:
	Arinaga discloses, in Figure 3, the hybrid power generation system of claim 1, wherein the first power converter (17) comprises an AC-DC converter (14) and a DC-AC converter (16), wherein the DC-AC converter (16) is coupled to the AC-DC converter (14) via the DC-link (15).
In regard to Claim 7:
	Arinaga discloses, in Figure 3, the hybrid power generation system of claim 1, further comprising a controller (19, 21) operatively coupled to one or more of the first power converter (17), the DC power source (26), the second power converter (24), and the at least one bypass switch (25), wherein the controller is configured to control switching of the at least one bypass switch based at least on a magnitude of a reference voltage corresponding to the DC power source (Column 5: lines 59-67).
In regard to Claim 13:
	Arinaga discloses, in Figure 3, a method for controlling an integration of a DC power source (26) in a power generation system, wherein the power generation system comprises a generator (5), a first power converter (17) coupled to the generator (5) and comprising a direct current (DC) link (15), and a second power converter (24), the method comprising: 
determining a magnitude of a reference voltage corresponding to the DC power source (Column 5: lines 59-65); 

connecting the DC power source (26) to the DC-link (15) via the second power converter (24) or connecting the DC power source directly to the DC-link by bypassing the second power converter based on the magnitude of the reference voltage and the acceptable range of a DC-link voltage.
In regard to Claim 19:
	Arinaga discloses, in Figure 3, an integration control sub-system for controlling an integration of a DC power source in a power generation system, wherein the power generation system comprises a generator (5), a first power converter (17) coupled to the generator (5) and comprising a direct current (DC) link (15), and a second power converter (24), the integration control sub- system comprising: 
at least one bypass switch (25) disposed between the DC power source (26) and the DC- link (15); and a controller (19, 21) operatively coupled to the at least one bypass switch (25), wherein the controller is configured to: 
determine a magnitude of a reference voltage corresponding to the DC power source (Column 5: lines 59-65);
 determine a minimum voltage level of the DC-link and a maximum voltage level of the DC-link, wherein the minimum voltage level and the maximum voltage level define an acceptable range of a DC-link voltage (Column 6: lines 3-23); and 
connect the DC power source (26) to the DC-link (15) via the second power converter (24) or connect the DC power source directly to the DC-link by bypassing the second power converter based on the magnitude of the reference voltage and the acceptable range of a DC-link voltage.
Allowable Subject Matter
Claims 4-6, 8-12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W POOS/Primary Examiner, Art Unit 2896